Citation Nr: 1528329	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran requested a hearing on this matter, but withdrew his request in January 2015.
 
At the beginning of the appeal, the Veteran was represented by the Massachusetts Department of Veterans' Services (MDVS).  In December 2012, he revoked the MDVS power of attorney and appointed the Disabled American Veterans (DAV) as his representative.


FINDINGS OF FACT

1.  The Veteran's hearing loss is manifested by hearing impairment corresponding to auditory acuity of Level II in the right ear and Level II in the left ear.

2.  The Veteran's tinnitus is assigned the maximum authorized rating.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2014).

2.  The criteria for an increased rating for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.87, DC 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

VA has satisfied its duty to notify.  By way of a May 2012 pre-adjudication letter, VA notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disabilities had gotten worse.  The May 2012 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, VA has complied with its duty to assist the Veteran in the development of his claims.  The evidence of record includes VA treatment records, private treatment records, and lay statements.  The Veteran was afforded VA examinations in July 2012 and July 2014 that the Board finds are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Higher Ratings

Hearing Loss

In August 2012, the RO granted service connection for bilateral hearing loss and assigned a noncompensable percent evaluation, effective March 21, 2012.  

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and is determined by comparing the results of controlled speech discrimination tests with the average hearing threshold level.  The hearing threshold levels are measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation, which range from Level I for essentially normal acuity to Level XI for profound deafness.  Based on the level of hearing impairment, a percentage evaluation is assigned to determine the level of compensation, ranging from noncompensable to 100 percent.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A July 2012 VA audiological examination report shows that the Veteran reported that he constantly had to ask people "what?"  His co-workers got mad at having to repeat themselves.  He also reported difficulty hearing and understanding in noisy environments.  He did not always understand what his wife or daughter said to him.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
40
65
LEFT
20
20
15
50
65

Speech audiometry revealed speech recognition ability of 88 percent in each ear.

Applying the July 2012 findings to Table VI provides for a numeral of Level II for the Veteran's right ear and Level II for the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 0 percent evaluation is derived.

A September 2012 VA treatment record shows that the Veteran reported difficulty understanding speech when background noise was present, without the use of visual cues, and when speech occurred at a distance.  He had problems at work hearing co-workers from a distance.  He watched the television with the volume increased.
The Veteran received hearing aids in October 2012. 

A July 2014 VA audiological examination report shows that the Veteran reported more difficulty hearing "everything at home and work . . . making it frustrating from not understanding, especially when there's background noise . . . so I very seldom socialize."  He heard better talking one-on-one.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
50
60
LEFT
15
10
10
55
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.

Applying the July 2014 findings to Table VI provides for a numeral of Level II for the Veteran's right ear and Level II for the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 0 percent evaluation is derived.

Also of record is an October 2011 private audiogram, but it depicts the pure tone thresholds exhibited by the Veteran on a graph that has not been interpreted in decibels for each frequency depicted in the audiogram.  The results, however, appear to be similar to those obtained in July 2012 and July 2014.

Based on this evidence, a higher evaluation for the Veteran's service-connected bilateral hearing loss is not warranted.  The schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and application of the criteria in this case does not lead to the award of higher rating.

There is no indication that the Veteran's level of hearing loss impairment has been unstable at any time during the appeal period, and no evidence is of record to indicate a different result.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved; a higher rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 Tinnitus

The Veteran's tinnitus is currently rated under 38 C.F.R. § 4.87, DC 6260.  Under DC 6260, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.   38 C.F.R. § 4.87, DC 6260, Note (2) (2014).   This is the maximum schedular rating assignable for tinnitus.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.

The Veteran is competent to report the symptoms of his disability; however, DC 6260 precludes a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Accordingly, an increased rating for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.87, DC 6260.

The preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved; a higher rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Other Considerations

The Board has considered whether the schedular evaluations are inadequate.  The Veteran has provided testimony regarding the effects of his hearing loss and tinnitus on his work, family, and social life.  Nonetheless, the clinical examiners, including most recently in July 2012, have not identified any unusual or otherwise exceptional symptoms.  The primary symptoms of decreased hearing acuity and speech discrimination, as well as ringing or buzzing sensations, are clearly contemplated by the schedular rating criteria.  Review of VA treatment records dated from October 2012 to July 2013 do not identify any extraordinary symptoms that may be caused by hearing loss or tinnitus.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are specifically contemplated by the disability ratings assigned for his service-connected disabilities.  For these reasons, the Board considers the schedular evaluations to be adequate and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.321.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
 
Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has worked throughout the entire appeal period.  He does not contend, nor does the evidence show, that he is unemployable as a result of his service-connected hearing loss or tinnitus.  Therefore, any inferred TDIU claim is inapplicable.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


